Per Curiam.
After a nonjury trial, defendant was convicted of breaking and entering an unoccupied dwelling with intent to commit larceny, MCL 750.110; MSA 28.305. Defendant appeals as of right from the trial court’s denial of defendant’s pretrial motion to suppress his inculpatory statement made to an investigating deputy sheriff. The sole argument defendant raises on appeal is that he was not adequately advised of his Miranda rights because he was not orally advised of those rights, but rather was only given a written document listing those rights. Miranda v Arizona, 384 US 436; 86 S Ct 1602; 16 L Ed 2d 694 (1966). We find that the trial court properly denied defendant’s motion to suppress his statement.
As a general rule, an effective advising of Miranda rights does not require an oral recitation, and presentation to a defendant of a written form which adequately lists his rights is sufficient. United States v Sledge, 546 F2d 1120, 1122 (CA 4, 1977), cert den 430 US 910; 97 S Ct 1185; 51 L Ed 2d 588 (1977); United States v Coleman, 524 F2d 593, 594 (CA 10, 1975); United States v Bailey, 468 F2d 652, 659-660 (CA 5, 1972); Bell v United States, 382 F2d 985, 987 (CA 9, 1967), cert den 390 US 965; 88 S Ct 1070; 19 L Ed 2d 1165 (1968). See, also, United States v Alexander, 441 F2d 403, 404 (CA 3, 1971); United States v Johnson, 426 F2d 1112, 1115 (CA 7, 1970), cert den 400 US 842; 91 S Ct 86; 27 L Ed 2d 78 (1970); United States v Van Dusen, 431 F2d 1278, 1281 (CA 1, 1970). Although the preferred method may be to advise a defendant both orally and in writing, whether the prosecution has met its burden of showing that a *53defendant knowingly and intelligently waived his Miranda rights depends on the facts of the particular case. United States v Sledge, supra. Thus, only in some circumstances will oral recitation of Miranda rights be required for an effective waiver of those rights. Where a defendant does not knowingly and intelligently waive his Miranda rights, his statement is involuntary. In reviewing a trial court’s ruling on voluntariness, this Court must examine the entire record and reach an independent determination, but we will affirm the trial court’s ruling unless we possess a definite and firm conviction that the trial court erred. People v McGillen #1, 392 Mich 251, 257, 264; 220 NW2d 677 (1974).
In the present case, although defendant testified at the hearing on his motion that he was unable to read the written form given to him because he did not have his eyeglasses with him at the time, the trial judge concluded, based on other evidence, that defendant was able to read the form without his eyeglasses, and defendant does not on appeal challenge this fact-finding. Moreover, although the deputy sheriff admitted that he did not ask defendant if he could read, the deputy sheriff testified that, after allowing defendant to read the written rights form, he asked defendant if he understood his rights, and defendant responded in the affirmative. Defendant’s testimony did not contradict this testimony of the deputy sheriff, and defendant admitted .that he did not tell the deputy sheriff that he was unable to read the form without his glasses. Upon reviewing the whole record, we do not believe that the failure to orally advise defendant of his Miranda rights in addition to giving defendant the written rights form precluded a knowing and intelligent waiver of those rights by defendant.
Affirmed.